  4:15-cr-03059-JMG-CRZ Doc # 217 Filed: 01/21/21 Page 1 of 1 - Page ID # 664




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                4:15CR3059
      vs.
                                                                  ORDER
KENNETH LEE JOHNSON,
                      Defendant.


       After an oral review of the Financial Affidavit, the court finds the above-named
defendant is currently eligible for appointment of counsel pursuant to the Criminal Justice
Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of
Nebraska.

       Accordingly,

       IT IS ORDERED:
       1)     The Federal Public Defender for the District of Nebraska is appointed, and
              Jessica L. Milburn shall promptly enter an appearance as counsel for the
              above named defendant.
       2)     The Clerk shall provide a copy of this order to the Federal Public Defender
              for the District of Nebraska and to the appointed attorney.


January 21, 2021.
                                                 BY THE COURT:
                                                 s/Cheryl R. Zwart
                                                 United States Magistrate Judge
